     Case 3:19-cr-04749-JLS Document 493 Filed 04/21/21 PageID.1673 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
                                 UNITED STATES DISTRICT COURT
 8
                            SOUTHERN DISTRICT OF CALIFORNIA
 9
       UNITED STATES OF AMERICA,                  Case No.: 19cr4749-JLS
10
                    Plaintiff,                    ORDER CONTINUING MOTION
11                                                HEARING/TRIAL SETTING
             v.
12
13     LUAY DANIEL MAMOU (1),
14
                    Defendant.
15
16
            Having considered the parties’ joint motion to continue the motion hearing and trial
17
      setting hearing scheduled for April 23, 2021 at 2:00 p.m., and for good cause shown, it is
18
      hereby ordered that the hearing shall be continued until June 11, 2021 at 1:30 p.m.
19
      Further, the Court finds that, for the reasons detailed in the parties’ motion related to
20
      effectuating a Rule 20 transfer/plea as part of the resolution of this matter, consistent with
21
      18 U.S.C. Sections 3161(h)(1)(E) and (h)(7)(A) because the ends of justice served by
22
      continuing this matter outweigh the bests interest of the public and the defendant in a
23
      speedy trial, the time under the Speedy Trial Act until June 11, 2021 shall be excluded.
24
            IT IS SO ORDERED.
25
      Dated: April 21, 2021
26
27
28
